   8:20-cv-00092-RGK-PRSE Doc # 6 Filed: 08/06/20 Page 1 of 1 - Page ID # 44




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DANIEL J. CAMPBELL,

                     Petitioner,                                8:20CV92

      vs.
                                                   MEMORANDUM AND ORDER
SCOTT FRAKES,

                     Respondent.


     This matter is before the court on Respondent’s Motion to Correct
Respondent. (Filing 5.)1 Upon consideration,

      IT IS ORDERED that Respondent’s Motion to Correct Respondent (filing 5)
is granted. The clerk’s office is directed to update the case caption to identify
Respondent as “Scott R. Frakes.”

       Dated this 6th day of August, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




       1
          The court previously directed the clerk of the court to update the case caption to
reflect the correct spelling of Respondent’s name as “Scott Frakes.” (Filing 3 at CM/ECF
p. 6.)
